Citation Nr: 1549004	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

 1. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected right knee disability.
 
 2. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a nerve disorder, to include carpal tunnel syndrome.
 
4. Entitlement to service connection for Gulf War Syndrome (GWS), to include sleep apnea, muscle pain, joint pain, and fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from March 1982 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

These matters were previously remanded by the Board in March 2014 and December 2014 for further evidentiary development.

The issues of entitlement to service connection for a back disability and a right knee disability were granted subsequent to the December 2014 Board remand in a March 2015 rating decision.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The issues of entitlement to service connection for a bilateral hip disorder, a left knee disorder, and a nerve disorder, to include carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has qualifying service in Southwest Asia and his diagnosed fibromyalgia has manifested to a degree of 10 percent or more since his separation from service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 C.F.R. § 3.317.  Such disability or illness must become manifest either during active service or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

The Veteran's DD-214 reflects that the Veteran served in Southwest Asia and was awarded the Southwest Asia Service Medal during the Persian Gulf War.  As such, the Board finds that the Veteran has qualifying service in Southwest Asia for the purposes of the presumption in favor of Persian Gulf War veterans.  38 C.F.R. § 3.317(e).

The Veteran has been diagnosed with fibromyalgia.  As explained by the February 2015 VA examiner, the Veteran was diagnosed with fibromyalgia in 2010.  The examiner stated that the Veteran's fibromyalgia would be considered a chronic multisymptom illness of unknown or unclear etiology.

Based on this evidence, the Board finds that the Veteran has a current diagnosis of fibromyalgia and that the disability has manifested to a sufficient degree following the Veteran's separation from service.  Therefore, service connection for fibromyalgia is warranted based on the presumption in favor of Persian Gulf War veterans. 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for fibromyalgia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Bilateral Hip and Left Knee

With respect to the Veteran's service connection claims for a bilateral hip disability and a left knee disability, the Board notes the assertion by the Veteran's representative in a September 2015 statement that these conditions are secondary to the Veteran's service-connected right knee disability.  As service connection was granted subsequent to the Board's December 2014 remand, the Board finds that new medical opinions are appropriate to address these contentions.

In addition, with respect to the February 2015 opinion regarding the Veteran's bilateral hip condition, the Board finds that the opinion rendered by the examiner is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner does provide a well-reasoned rationale, he appears to use the incorrect legal standard in rendering his ultimate conclusion.  The examiner states that "there is no preponderance of medical evidence to support that the Veteran's current bilateral hip condition is due to or the result of active military duty...."  The examiner is reminded that the standard is "whether it is at least as likely as not (i.e. probability of 50 percent or greater)," and not whether the preponderance of evidence suggests that the condition is related to service.

Nerve Condition, to include Carpal Tunnel Syndrome

With respect to the Veteran's nerve condition, the Board finds that remand is necessary in order to ensure compliance with the Board's December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board remand directives instructed the examiner to address whether the Veteran's carpal tunnel syndrome was the result of an undiagnosed Gulf War illness.  The examiner did not address this in his opinion.  In addition, the examiner did not address the service treatment record documented an injury to the right wrist, as identified by the Board in the Remand.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims files to the February 2015 VA examiner.  If that examiner is not available, return to an examiner of appropriate expertise. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's claimed bilateral hip, left knee, and carpal tunnel conditions on appeal.  Based on a review of the record, the examiner should:

a) i) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disability is causally or etiologically related to the Veteran's period of active service.

The examiner should specifically address the Veteran's contention that his current bilateral hip disability is the result of the wear and tear of approximately twenty years of military service, and not the result of a specific injury.

ii) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee disability. 

If any service-connected disability aggravates (i.e., permanently worsens) a bilateral hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

b) i) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disability is causally or etiologically related to the Veteran's period of active service.

The examiner should specifically address the Veteran's contention that his current left knee disability is the result of the wear and tear of approximately twenty years of military service, and not the result of a specific injury. 

ii) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee disability.  

If any service-connected disability aggravates (i.e., permanently worsens) a left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's carpal tunnel syndrome disability is causally or etiologically related to the Veteran's period of active service, to include as a result of an undiagnosed Gulf War illness.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  This includes the documentation of a right wrist injury in service treatment records.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion. In doing so, the examiner should reconcile any contrary medical evidence of record.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


